DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-55 of U.S. Patent No. 11,290,791. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of the patented invention.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-59 of U.S. Patent No. 10,536,758. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of the patented invention.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-61 of U.S. Patent No. 10,419,830. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of the patented invention.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-61 of U.S. Patent No. 10,433,030. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of the patented invention.

Instant Application
Patent No. 11,290,791
1. A computer-implemented method of generating a highlight sequence customized for presentation to a user, comprising: 
at a processor, receiving a request for a customized highlight sequence of a source content from a client device associated with a user; 


at the processor, identifying individual occurrences within the source content; 




at the processor, automatically generating a plurality of segments from the source content, each segment corresponding to at least one of the identified individual occurrences; 











at the processor, automatically prioritizing the identified occurrences based on one or more excitement levels associated with the user; 

at the processor, automatically and based on the prioritization, selecting a subset of the identified occurrences for inclusion in the customized highlight sequence, determining, based on the user's preference for transitions, at least one customized transition between the identified occurrences, wherein the at least one customized transition comprises supplemental information associated with at least one identified occurrence; 
at the processor, automatically assembling segments corresponding to the selected subset of occurrences and the at least one customized transition to create the customized highlight sequence; and 
causing the client device to display the customized highlight sequence comprising the automatically assembled segments by sending the customized highlight sequence to the client device.  

1. A computer-implemented method for generating a highlight sequence customized for presentation to a user, comprising:
at a processor, receiving a request for a customized highlight sequence from a client device associated with a user; 
at the processor, receiving an electronic signal comprising source content representing a plurality of events;
at the processor, identifying individual occurrences within the plurality of events; 
at the processor, automatically establishing at least one of a suitable start time and a suitable end time for each identified individual occurrence; 
at the processor, automatically generating a plurality of segments from the source content, each segment having a start time and an end time, and each segment corresponding to at least one of the identified individual occurrences within one of the events, wherein, for each generated segment, at least one of the start time and the end time is selected based on at least one of the established suitable start time and the suitable end time; 
at the processor, automatically generating an individualized excitement level for each of at least a subset of the identified occurrences, wherein the individualized excitement level is unique to a group of users comprising the user; 
at the processor, automatically prioritizing the identified occurrences based on criteria, wherein the criteria comprise at least the generated individualized excitement levels; 
at the processor, automatically and based on the prioritization, selecting the subset of the identified occurrences for inclusion in the customized highlight sequence, determining, based on the user's preference for transitions, at least one customized transition between the identified occurrences, wherein the at least one customized transition comprises supplemental information associated with at least one identified occurrence; 
at the processor, automatically   assembling segments corresponding to the selected subset of occurrences and the at least one customized transition to create the customized highlight sequence; and 
causing the client device to display the customized highlight sequence comprising the automatically assembled segments by sending the customized highlight sequence to the client device.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian et al. (hereinafter ‘Tian’, Pub. No. 2010/0005485) in view of Osminer (Pub. No. 2013/0268620) in further view of Baker et al. (hereinafter ‘Baker’, Pub. No. 2015/0312652).
Regarding claims 1 and 11, Tian teaches a system (with corresponding method) (Fig. 3; [0067]) of generating a highlight sequence customized for presentation to a user, comprising: 
at a processor, receiving a request for a customized highlight sequence of a source content from a client device associated with a user ([0068]); 
at the processor, identifying individual occurrences within the source content ([0064]; [0072]-[0076]); 
at the processor, automatically generating a plurality of segments from the source content, each segment corresponding to at least one of the identified individual occurrences ([0122]-[0130]);
causing the client device to display the customized highlight sequence comprising the automatically assembled segments ([0123]; [0131]).
On the other hand, Tian does not explicitly teach
at the processor, automatically prioritizing the identified occurrences based on one or more excitement levels associated with the user; 
at the processor, automatically and based on the prioritization, selecting a subset of the identified occurrences for inclusion in the customized highlight sequence, determining, based on the user's preference for transitions, at least one customized transition between the identified occurrences, wherein the at least one customized transition comprises supplemental information associated with at least one identified occurrence; 
at the processor, automatically assembling segments corresponding to the selected subset of occurrences and the at least one customized transition to create the customized highlight sequence; and 
sending the customized highlight sequence to the client device. 

However, in analogous art, Osminer teaches a system for automated, targeted highlight reel creation from sources by identifying moments and events of interest ([0139]; [0140]). Excitement data is used to mark, along with timestamp, to uniquely identify the clips. The system uses different criteria to target the clips for a user or group of users. Among the criteria, the system identifies occurrences using popularity on social networks ([0087]); user preferences ([0109]; [0146]); threshold level of exciment ([0151]); different type of events and circumstances of the content ([0162]-[0166]); crowdsourcing ([0171]; [0172]); and using the judgment of the user along with other users if a piece of the content is believed the exciting by passing a threshold excitement level ([0174]) (among other criteria). Once the video clips are put together are sent to the user for viewing ([0139]).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tian’s invention with Osminer’s feature of using excitement level data to prioritize the sections/segments to be used for the summary wherein the individualized excitement level is unique to a group of user comprising the user for the benefit of increasing the chance of providing summaries that are closer to the preference of the most number of viewers possible.
Finally, Tian and Osminer do not explicitly teach 
determining at least one transition between the identified occurrences, wherein the at least one transition comprises supplemental information associated with at least one identified occurrence.
 
However, in an analogous art, Baker teaches a system for automatically generating a highlight reel of video content ([0002]; [0022]). Baker teaches that additionally to the highlight segments, the system includes contextual content that includes introduction, transitions between highlights videos and ending content ([0073]). The transition content may provide statistics and other information of the associated highlight reel video sequence (i.e. information of a player when the video highlight focuses on a player) ([0103]-[0105]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tian and Osminer’s invention with Baker’s feature of including supplemental information associated with one identified occurrence for the benefit of ‘forming a finished highlight reel having a professional look and feel’ (Baker, [0073]).

Regarding claims 2, 3, 12 and 13, Tian, Osminer and Baker teach further comprising: at the processor, automatically determining the one or more excitement levels associated with the user; wherein the source content is associated with a sporting event, and wherein automatically determining the one or more excitement levels associated with the user comprises: 
at the processor, determining at least one characteristic of the user, the at least one characteristic comprising the user's affinity for at least one a team, sport, player, or league of the sporting event (Tian: [0064]; [0065]; [0068]; [0122]; [0134]).  

Regarding claims 4 and 14, Tian, Osminer and Baker teach wherein automatically determining the one or more excitement levels associated with the user comprises tracking user behavior (Tian: [0134]).  

	Regarding claims 5 and 15, Tian, Osminer and Baker teach wherein automatically determining the one or more excitement levels associated with the user comprises querying the user (Tian: [0122]).  

	Regarding claims 7 and 17, Tian, Osminer and Baker teach wherein the source content is associated with a sporting event (Tian: [0064]; [0076]; [0128]), wherein the one or more excitement levels are based on attributes of the sporting event (Osminer: threshold level of exciment ([0151]); different type of events and circumstances of the content ([0162]-[0166]).

	  Regarding claims 8 and 18, Tian, Osminer and Baker teach wherein the attributes of the sporting event comprise at least one of teams playing at the sporting event, players playing at the sporting event, pace of the sporting event, parity between the teams playing at the sporting event, novelties during the sporting event, momentum of the sporting event, or social media activity associated with the sporting event (Tian: [0064]; [0065]; [0068]; [0122]; [0134]).  

Regarding claims 9 and 19, Tian, Osminer and Baker teach wherein the supplemental information comprises at least one of: descriptive information that reveals at least one outcome in the at least one identified occurrence; or descriptive information that does not reveal outcomes in the at least one identified occurrence (Baker: [0073]; [0103]-[0105]).

	Regarding claims 10 and 20, Tian, Osminer and Baker teach wherein the source content comprises at least one of: a live broadcast; a recorded broadcast; a video archive; content from a website; content from a video-sharing site; content stored on a server; content stored on a mobile computing device; content stored on a camera; on-demand content; content stored locally; content captured by a device associated with the user; and pre-curated content (Tian: [0062]).  
 
Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449. The examiner can normally be reached M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR S PARRA/Primary Examiner, Art Unit 2421